Case 5:20-cv-00769-PA-KK Document 23 Filed 07/02/20 Page 1 of 2 Page ID #:72




 1    CENTER FOR DISABILITY ACCESS
      RAY BALLISTER, JR., ESQ., SBN 111282
 2    RUSSELL HANDY, ESQ., SBN 195058
      FAYTHE GUTIERREZ, ESQ., SBN 310430
 3    8033 LINDA VISTA ROAD, SUITE 200
      SAN DIEGO, CA 92111
 4    (858) 375-7385; (888) 422-5191 FAX
      FAYTHEG@POTTERHANDY.COM
 5       ATTORNEYS FOR PLAINTIFF
 6
 7
 8                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
 9
10
11
      Jose Madriz,                                     Case: 5:20-cv-00769-PA-KK
12
              Plaintiff,                               Plaintiff’s Notice of Voluntary
13                                                     Dismissal Without Prejudice
        v.
14
      Leslie Felix-Grafe;
15    Rinconcito Los Molcajetes                        Fed. R. Civ. P. 41(a)(1)(A)(i)
      Restaurant, Inc., a California
16    Corporation; and Does 1-10,
17            Defendants.
18
19           PLEASE TAKE NOTICE that Plaintiff Jose, hereby voluntarily
20   dismisses the above captioned action without prejudice pursuant to Federal
21   Rule of Civil Procedure 41(a)(1)(A)(i).
22           Defendants Leslie Felix-Grafe and Rinconcito Los Molcajetes
23   Restaurant, Inc. have neither answered Plaintiff’s Complaint, nor filed a
24   motion for summary judgment. Accordingly, this matter may be dismissed
25   without an Order of the Court.
26
     Dated: July 2, 2020                           CENTER FOR DISABILITY ACCESS
27
28                                                 By: /s/Faythe Gutierrez_
                                                   Faythe Gutierrez, Esq.

                                                   1

                  Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                               Federal Rule of Civil Procedure 41(a)(1)(A)(i)
Case 5:20-cv-00769-PA-KK Document 23 Filed 07/02/20 Page 2 of 2 Page ID #:73




 1                                               Attorney for Plaintiff

 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 2

                Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                             Federal Rule of Civil Procedure 41(a)(1)(A)(i)
